DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,098,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of ‘170 encompass instant claims 15-29. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US7000000).
O’Brien teaches polysaccharide fibers. 
O’Brien, col. 5, teaches a polymer comprising hexose units wherein at least 50% of the hexose units are linked via an alpha (1[Wingdings font/0xE0]3) glycoside linkages. 
The polymer as taught by O’Brien is the same polymer as claimed in claim 15 and therefore it would be expected that the polymer as taught by O’Brien can be used as a cosmetic, food stuff or pharmaceutical as claimed in claim 15. 

Regarding claim 21, O’Brien, col. 3, teaches the number average degree of polymerization ranges from about 200 to about 1,000.

Regarding claim 29, O’Brien, col. 5, teaches it has been found that the minimum polymer concentration for phase separation of 100% poly(alpha-(1[Wingdings font/0xE0]3)-D-glucose) is ca. 15% by weight in a 60/40 mixture of trifluoroacetic acid and methylene chloride. 
Trifluoroacetic acid and methylene chloride as taught by O’Brien read on an additive as claimed in claim 29. 

Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Geel-Schuten et al (20050059633). 
Van Geel-Schuten teaches novel glucans. 
Van Geel-Schuten, paragraph 4 of the PGPUB, teaches these glucans have in common that their anhydroglucose units (AGU) are linked alpha(1,3)- and/or alpha(1,6)-glucosidic bonds. The glucans are produced by food-grade strains and have interesting properties, such as prebiotic utility or thickening of water-based compositions.
Van Geel-Schuten, paragraph 12 of the PGPUB, teaches the glucan can comprise at least 20, up to about 100,000 alpha.-anhydroglucose units.
Van Geel-Schuten, paragraph 8 of the PGPUB, teaches the glucans comprise 15-80% of alpha(1,3)-linked AGU, 2-80% alpha (1,6)- linked and 2-25% of alpha (1,3,6)-linked (branching) AGU. 

Claims 15, 19-20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Savant (20140161930) in view of Van Geel-Schuten et al (20050059633).
Savant, paragraph 5 of the PGPUB, teaches nutritional product includes at least about 80% by weight of the vegetable composition.
Savant, paragraph 18 of the PGPUB, teaches the nutritional product includes at least one prebiotic selected from an alpha glucan. 
Although Savant teaches an alpha glucan, Savant does not teach a specific alpha glucan. 
Van Geel-Schuten, paragraph 4 of the PGPUB, teaches these glucans have in common that their anhydroglucose units (AGU) are linked alpha(1,3)- and/or alpha(1,6)-glucosidic bonds. The glucans are produced by food-grade strains and have interesting properties, such as prebiotic utility or thickening of water-based compositions.
Van Geel-Schuten, paragraph 12 of the PGPUB, teaches the glucan can comprise at least 20, up to about 100,000 alpha-anhydroglucose units.
Van Geel-Schuten, paragraph 8 of the PGPUB, teaches the glucans comprise 15-80% of alpha(1,3)-linked AGU, 2-80% alpha (1,6)- linked and 2-25% of alpha (1,3,6)-linked (branching) AGU. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the glucan as taught by Van Geel-Schuten as the alpha glucan as taught by Savant as the glucan as taught by Van Geel-Schuten has properties such as prebiotic utility. 

Regarding claim 29, Savant, paragraph 102 of the PGPUB, teaches the fruit juice may be present in the products from about 0.1% to about 5.0% by weight. 

Claims 15 and 19-20 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bengs (WO0038627, English translation) in view of Van Geel-Schuten et al (20050059633).
Bengs teaches a cosmetic or medical preparation for topical application containing at least one biotechnically obtained water-insoluble linear poly-alpha-glucan, in particular a skin care agent.
Further, Bengs teaches the glucans can be used as thickeners. 
Although Bengs teaches an alpha glucan, Bengs does not teach a specific alpha glucan. 
Van Geel-Schuten, paragraph 4 of the PGPUB, teaches these glucans have in common that their anhydroglucose units (AGU) are linked alpha(1,3)- and/or alpha(1,6)-glucosidic bonds. The glucans are produced by food-grade strains and have interesting properties, such as prebiotic utility or thickening of water-based compositions.
Van Geel-Schuten, paragraph 12 of the PGPUB, teaches the glucan can comprise at least 20, up to about 100,000 alpha-anhydroglucose units.
Van Geel-Schuten, paragraph 8 of the PGPUB, teaches the glucans comprise 15-80% of alpha(1,3)-linked AGU, 2-80% alpha (1,6)- linked and 2-25% of alpha (1,3,6)-linked (branching) AGU. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the glucan as taught by Van Geel-Schuten as the alpha glucan as taught by Bengs as the glucan as taught by Van Geel-Schuten has properties such as thickening of compositions. 

Regarding 22, Bengs teach a pigment additive. 

Regarding claim 23, Bengs, example 4a, teaches a premix of color pigments, titanium dioxide and the alpha glucan. 

Regarding claims 24-25, Bengs teaches polymers as an additive which encompasses polyethylene, polypropylene as claimed in claims 24-25 and further polyester as claimed in claim 26 and further latex claimed in claim 27. 

Regarding claim 28, Bengs teaches electrolytes which reads on an ion exchanger as claimed in claim 28. 

Regarding claim 29, Bengs, table 1, teaches additives such as decyl oleate added in the amount of 100% of the weight of the alpha glucan. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130196384 teaches a process for production of poly alpha 1,3 glucan. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/7/22